Exhibit 10.3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE AND SETTLEMENT AGREEMENT

THIS LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of
September 6, 2011 (the “Effective Date”) is entered into between Medicis
Pharmaceutical Corporation, a Delaware corporation with an address at 7720 North
Dobson Road, Scottsdale, Arizona 85256, on behalf of itself and its Affiliates
(collectively, “Medicis”), and Aurobindo Pharma U.S.A., Inc., a Delaware
corporation with an address at 102 Melrich Road, Cranbury, New Jersey 08512, on
behalf of itself and its Affiliates (collectively “Aurobindo”).

WHEREAS, Medicis is the owner of the Patent Rights (as defined below) and has
filed complaints against Aurobindo in the action captioned 10-1050-LPS which is
pending in the United States District Court, District of Delaware (the “Delaware
Court”) and in the action captioned 3:10-cv-06318-MLC-LHG in the United States
District Court, District of New Jersey (the “New Jersey Court” and together with
the Delaware Court, the “Courts”) (collectively, the “Litigation”);

WHEREAS, to avoid the expense of further litigation the Parties desire to settle
the Litigation on the terms set forth herein; and

WHEREAS, the parties desire to settle the Litigation and Aurobindo desires to
receive, and Medicis desires to grant to Aurobindo, a royalty-bearing license
under the Patent Rights to make, use, sell, offer for sale and import Current
Generic Product and Future Generic Product (as each term is defined below), all
on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. DEFINITIONS.

1.1 “55/80/105 Future Strengths Trigger Date” means, with respect to the
55/80/105 Future Generic Products only and for which Aurobindo has an approved
ANDA, on a 55/80/105 Future Generic Product-by-55/80/105 Future Generic Product
basis, the earliest of:

 

  (a) February ***, 2019;

 

  (b) ***; or

 

  (c) ***.

***.

***.

1.2 “65/115 Future Strengths Trigger Date” means, with respect to the 65/115
Future Generic Products only and for which Aurobindo has an approved ANDA, on a
65/115 Future Generic Product-by-65/115 Future Generic Product basis, the
earliest of:

 

  (a) February ***, 2018;



--------------------------------------------------------------------------------

  (b) ***; or

 

  (c) ***.

***.

***.

1.3 “Affiliate” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by, or is under common control
with, such entity. An entity shall be regarded as in control of another entity
if it owns, or directly or indirectly controls, at least fifty percent (50%) of
the voting stock or other ownership interest of the other entity, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other entity by any means whatsoever.

1.4 “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which the state or federal courts located in the State of Delaware are
authorized or obligated by law or executive order to be closed.

1.5 “Confidential Information” means all non-public materials, information and
data concerning the disclosing party and its operations that is disclosed by the
disclosing party to the receiving party pursuant to this Agreement, orally or in
written, electronic or tangible form, or otherwise obtained by the receiving
party through observation or examination of the disclosing party’s operations.
Confidential Information includes, but is not limited to, information about the
disclosing party’s financial condition and projections; business, marketing or
strategic plans; sales information; customer lists; price lists; databases;
trade secrets; product prototypes and designs; techniques, formulae, algorithms
and other non-public process information. Notwithstanding the foregoing,
Confidential Information of a party shall not include that portion of such
materials, information and data that the recipient can establish by written
documentation: (a) is known to the recipient or any of the recipient’s
Affiliates as evidenced by its written records before receipt thereof from the
disclosing party, (b) is disclosed to the recipient or any of the recipient’s
Affiliates free of confidentiality obligations by a Third Party who has the
right to make such disclosure without obligations of confidentiality, (c) is or
becomes part of the public domain through no fault of the recipient, or (d) the
recipient can reasonably establish is independently developed by persons on
behalf of recipient or any of its Affiliates without the use of the information
disclosed by the disclosing party.

1.6 “Current Generic Product” means *** in 45mg, 90mg or 135mg dosage strengths.

1.7 “Current Solodyn Products” means the Solodyn® products listed on Exhibit A.

1.8 “Current Strengths Trigger Date” means with respect to a Current Generic
Product for which Aurobindo has an approved ANDA, on a Current Generic
Product-by-Current Generic Product basis, the earliest of:

 

  (a) November 26, 2011;

 

2



--------------------------------------------------------------------------------

  (b) ***; or

 

  (c) ***.

***.

***.

1.9 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.10 “Future Generic Product” means ***

1.11 “Future Solodyn Products” means the 55mg, 65mg, 80mg, 105mg and 115mg
dosage strengths of the Solodyn-branded minocycline products that were approved
by the FDA under the Medicis NDA.

1.12 “GAAP” means generally accepted accounting principles in effect in the
United States from time to time, as consistently applied by Aurobindo.

1.13 “Medicis NDA” means the New Drug Application #50-808 and any supplements or
amendments thereto.

1.14 “Net Sales” means ***. Subsections (a) through (d) shall be collectively
referred to as “Deductions”.

1.15 “Orange Book” means the current edition (in electronic or hard copy form)
of the FDA’s publication, Approved Drug Products with Therapeutic Equivalence
Evaluations, as may be amended from time to time, and any successor publication
thereto.

1.16 “Patent Rights” means (a) the patents, the patent applications giving rise
thereto and patent applications listed on Exhibit B to this Agreement, (b) all
patents and patent applications issued or filed, respectively, in the United
States that (i) claim or cover a product, composition, method, process or other
patentable subject matter for a Current Solodyn Product or a Future Solodyn
Product, or the manufacture or use of such product and (ii) Medicis owns or
controls as of the Effective Date or thereafter during the term of this
Agreement; (c) all divisionals, continuations, continuations-in-part and
reissues that claim priority to, or common priority with, the patent
applications described in clauses (a) and (b) above or the patent applications
that resulted in the patents described in clauses (a) and (b) above, and all
patents granted thereon, and (d) all patents that have issued or in the future
issue from any of the foregoing patent applications, together with any
reexamination certificates, reissues or restorations by existing or future
extension or restoration mechanisms, or additions thereto.

1.17 “Pharmaceutical Equivalent” means a product having the same active
ingredient, the same dosage form, the same route of administration and the same
strength or concentration as a given reference listed drug.

 

3



--------------------------------------------------------------------------------

1.18 “Third Party” means any person or entity other than Medicis or Aurobindo.

1.19 “United States” means the United States of America ***.

1.20 “Valid Claim” means ***.

 

2. RELEASE; PATENT RIGHTS.

2.1 Prior to Trigger Dates.

2.1.1 Commencing on the Effective Date and continuing until the occurrence of a
Current Strengths Trigger Date, Aurobindo shall not, and shall not directly or
indirectly encourage or assist any Third Party, on a voluntary basis, to
develop, make, use, sell, offer for sale, or import into the United States such
Current Generic Product, except as expressly permitted by the terms of this
Agreement. ***.

2.1.2 Commencing on the Effective Date and continuing until the occurrence of
the 55/80/105 Future Strengths Trigger Date for a 55/80/105 Future Generic
Product, on a 55/80/105 Future Generic Product-by-55/80/105 Future Generic
Product basis, Aurobindo shall not, and shall not directly or indirectly
encourage or assist any Third Party, on a voluntary basis, to develop, make,
use, sell, offer for sale, import or otherwise commercialize such 55/80/105
Future Generic Product, except as expressly permitted by the terms of this
Agreement. ***.

2.1.3 Commencing on the Effective Date and continuing until the occurrence of
the 65/115 Future Strengths Trigger Date for a 65/115 Future Generic Product, on
a 65/115 Future Generic Product-by-65/115 Future Generic Product basis,
Aurobindo shall not, and shall not directly or indirectly encourage or assist
any Third Party, on a voluntary basis, to develop, make, use, sell, offer for
sale, import or otherwise commercialize such 65/115 Future Generic Product,
except as expressly permitted by the terms of this Agreement. ***.

2.2 Validity of the Patent Rights. Aurobindo hereby admits that the claims of
the Patent Rights are valid and enforceable. Aurobindo hereby admits that the
making, using, offering to sell, selling, and/or importation into the United
States of a Current Generic Product or a Future Generic Product, in each case,
are covered by one or more claims of the Patent Rights under 35 U.S.C. § 271.
The foregoing admissions, and any consent judgment incorporating same, shall be
binding on Aurobindo and admissible against Aurobindo in any dispute or
litigation between the parties regarding the Patent Rights, and Aurobindo shall
not challenge such admission. Aurobindo agrees that from the Effective Date
forward, Aurobindo shall not assist any Third Party in an action to invalidate
or render unenforceable any Valid Claim, and Aurobindo shall not disclose any of
its proprietary or confidential information relating to the validity or
enforceability of any Valid Claim, except to the extent required by court order
or other applicable law.

2.3 Consent Judgment for Permanent Injunction & Stipulation and Order of
Dismissal. Upon the Effective Date, (1) Medicis and Aurobindo shall cause to be
completed, executed and filed with the Delaware Court a Consent Judgment and
Permanent Injunction in the forms attached hereto as Exhibit C, and Medicis,
with Aurobindo’s agreement, shall move for the entry of the Consent Judgment and
Permanent Injunction by such Delaware Court, and (2) Medicis and Aurobindo shall
cause to be completed, executed and filed with the NJ Court a Stipulation and
Order of Dismissal in the form attached hereto as Exhibit D.

 

4



--------------------------------------------------------------------------------

3. LICENSE.

3.1 License Grants.

3.1.1 Subject to the terms and conditions of this Agreement, and effective on
the Current Strengths Trigger Date, Medicis hereby grants to Aurobindo a
non-exclusive, non-transferable, non-sublicensable, royalty-bearing license
under the Patents Rights to (a) make, have made, use, sell, offer for sale and
import the applicable Current Generic Products in the United States and (b) sell
or offer for sale the applicable Current Generic Products in the United States
to Aurobindo’s distributors including, without limitation, private label
distributors and customers for ultimate resale by such distributors, including
own label distributors and customers in the United States.

3.1.2 Subject to the terms and conditions of this Agreement, and effective on
the applicable 55/80/105 Future Strengths Trigger Date for each applicable
55/80/105 Future Generic Product for which Aurobindo has an approved ANDA,
Medicis hereby grants to Aurobindo a non-exclusive, non-transferable,
non-sublicensable, royalty-bearing license under the Patents Rights to (a) make,
have made, use, sell, offer for sale and import in the United States the
applicable 55/80/105 Future Generic Products for which Aurobindo has an approved
ANDA and (b) sell or offer for sale the applicable 55/80/105 Future Generic
Products in the United States to Aurobindo’s distributors including, without
limitation, private label distributors and customers for ultimate resale by such
distributors, including own label distributors and customers in the United
States.

3.1.3 Subject to the terms and conditions of this Agreement, and effective on
the applicable 65/115 Future Strengths Trigger Date for each applicable 65/115
Future Generic Product for which Aurobindo has an approved ANDA, Medicis hereby
grants to Aurobindo a non-exclusive, non-transferable, non-sublicensable,
royalty-bearing license under the Patents Rights to (a) make, have made, use,
sell, offer for sale and import in the United States the applicable 65/115
Future Generic Products for which Aurobindo has an approved ANDA and (b) sell or
offer for sale the applicable 65/115 Future Generic Products in the United
States to Aurobindo’s distributors including, without limitation, private label
distributors and customers for ultimate resale by such distributors, including
own label distributors and customers in the United States.

3.2 No Licenses. Except as otherwise provided herein, nothing in this Agreement
shall be construed as: (a) an obligation to bring or prosecute actions or suits
against Third Parties for infringement of any patent, whether within the Patent
Rights or otherwise; (b) conferring a right to use in advertising, publicity,
promotion or otherwise any trademark or trade name of Medicis; or (c) granting
by implication, estoppel or otherwise, any licenses or rights under the Patent
Rights or any other patents.

 

5



--------------------------------------------------------------------------------

4. ROYALTIES.

4.1 Payment.

4.1.1 Subject to the terms and conditions of this Agreement, within ***
following the end of each calendar quarter during the term of this Agreement,
Aurobindo shall pay to Medicis in U.S. dollars a royalty of (a) *** of Net Sales
of the Current Generic Product and (b) *** of Net Sales of the Future Generic
Product during such calendar quarter ***. All payments shall be made by wire
transfer in US Dollars to such bank account as may be designated by Medicis in
writing to Aurobindo.

4.1.2 Within *** following the end of each calendar quarter during the term of
this Agreement, Aurobindo shall provide to Medicis a written estimate of the
royalty amount that will be payable for each product for such calendar quarter
in accordance with Section 4.1.1. Within *** following the end of each calendar
quarter during the term of this Agreement, Aurobindo shall provide to Medicis a
written report stating the number and description of all Current Generic Product
and Future Generic Product sold during the relevant calendar quarter; the gross
sales associated therewith; the calculation of Net Sales thereon, including
without limitation the amount of any Deductions; and the royalties that will be
payable for such calendar quarter in accordance with Section 4.1.1.

4.1.3 Any late payments shall bear interest at the lower of (a) *** per annum,
or (b) the maximum rate allowed by law, commencing on the date payment is due.

4.2 Taxes. Aurobindo shall be responsible for and may withhold from payments
made to Medicis under this Agreement any taxes required to be withheld by
Aurobindo under applicable law. Accordingly, if any such taxes are levied on
such payments due hereunder (“Withholding Taxes”), Aurobindo shall (i) deduct
the Withholding Taxes from the payment amount, (ii) pay all applicable
Withholding Taxes to the proper taxing authority, and (iii) send evidence of the
obligation together with proof of tax payment to Medicis within *** following
the applicable tax payment.

4.3 Audit Rights. Upon written notice from Medicis, Aurobindo shall make
available for inspection during normal business hours by an independent auditor
selected by Medicis and reasonably acceptable to Aurobindo all records, books of
account, information and data concerning the calculation of Net Sales pursuant
to this Agreement for the purpose of an audit to determine the accuracy of the
reports delivered and amounts paid by Aurobindo pursuant to Section 4.1. Upon
reasonable belief of discrepancy or dispute, Medicis’ external auditors shall be
entitled to take copies or extracts from such records, books of account,
information and data (but only to the extent related to the contractual
obligations set out in this Agreement) during any review or audit. Medicis shall
be solely responsible for its costs in making any such audit, unless Medicis
identifies a discrepancy in favor of Aurobindo in the calculation of the Net
Sales and royalties paid to Medicis under this Agreement in any calendar year
from those properly payable for that calendar year of *** or greater, in which
event Aurobindo shall be solely responsible for the reasonable cost of such
audit and pay Medicis any underpayment.

 

6



--------------------------------------------------------------------------------

5. TERM AND TERMINATION.

5.1 Term. Subject to Sections 5.2 and 5.3, this Agreement shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if there are no issued patents within the Patent Rights, but there are at such
time pending patent applications within the Patent Rights, then subject to the
terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications.

5.2 Termination for Cause. Either party may terminate this Agreement upon or
after the material breach of any material provision of this Agreement by the
other party if the other party has not cured such breach within *** after
receipt of express written notice thereof by the non-breaching party. Upon
termination of this Agreement, Aurobindo shall not make, have made, use, sell,
offer for sale, import or distribute the applicable Current Generic Product or
Future Generic Product.

5.3 Termination for Challenge. Medicis shall have the right to immediately
terminate this Agreement at any time after the Effective Date in the event
Aurobindo contests or challenges, or supports or assists any Third Party to
contest or challenge, Medicis’ ownership of or rights in, or the validity,
enforceability or scope of, any of the Patent Rights or seeks (directly or
through any Third Party) to raise a substantial new question of patentability in
respect thereof.

5.4 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 1, 2.2, 5.2, 5.4, 6,
7, 8 and 9 shall survive the expiration or termination of this Agreement. No
other provisions shall survive expiration or termination of this Agreement.

 

6. CONFIDENTIALITY.

6.1 Confidentiality. Until the expiration or earlier termination of this
Agreement, and for a period of *** following the expiration or earlier
termination hereof or thereof, except with respect to any Confidential
Information constituting a trade secret in which case the receiving party’s
obligation continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade secret,
each party shall maintain in confidence all Confidential Information disclosed
by the other party and the terms of this Agreement, and shall not use, grant the
use of or disclose to any Third Party the Confidential Information of the other
party other than as expressly permitted hereby. Each party shall notify the
other promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information or the terms of this Agreement.

6.2 Permitted Disclosures. Either party may disclose Confidential Information of
the disclosing party (a) on a need-to-know basis, to such party’s or such
party’s Affiliate’s directors, officers and employees to the extent such
disclosure is reasonably necessary in connection with such party’s activities as
expressly authorized by this Agreement, and (b) to those agents and consultants,
and contract manufacturers thereof who need to know such information to
accomplish the purposes of this Agreement (collectively, “Permitted
Recipients”); provided such Permitted Recipients are bound to maintain such
Confidential Information in confidence at least to the same extent as set forth
in Section 6.1.

 

7



--------------------------------------------------------------------------------

6.3 Litigation and Governmental Disclosure. Each party may disclose Confidential
Information of the other party to the extent such disclosure is reasonably
necessary for prosecuting or defending litigation or complying with a court
order or applicable law, governmental regulations or investigation, provided
that if a party is required by court order, law or regulation (except for
disclosure requested or required by the I.R.S.) to make any such disclosure of
the other party’s Confidential Information it will give reasonable advance
notice to the other party of such disclosure requirement and will use good faith
efforts to assist such other party to secure a protective order or confidential
treatment of such Confidential Information required to be disclosed.

6.4 Return of Confidential Information. Upon expiration or termination of this
Agreement for any reason, the Receiving Party, upon receipt of a written request
from the Disclosing Party, shall return to the Disclosing Party all copies of
the Confidential Information received from the Disclosing Party hereunder, or,
in its discretion, destroy all such copies and certify to such destruction,
provided, however, that the Receiving Party’s legal counsel may retain one copy
of such Confidential Information in a secure location solely for purposes of
determining the Receiving Party’s continuing obligations under this Agreement.

6.5 Publicity. Neither party shall make any publicity releases, interviews or
other dissemination of information concerning this Agreement or its terms, or
either party’s performance hereunder, to communication media, financial analysts
or others without the prior written approval of the other party, which approval
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding
anything to the contrary in this Agreement, the parties understand and agree
that either party, may, if so required, disclose some or all of the information
included in this Agreement or other Confidential Information of the other party
(a) in order to comply with its obligations under the law, including the United
States Securities Act of 1933 and the United States Securities Exchange Act of
1934 and The Drug Price Competition and Patent Term Restoration Act of 1984, as
amended by The Medicare Prescription Drug, Improvement and Modernization Act of
2003; (b) in order to comply with the listing standards or agreements of any
national or international securities exchange or The NASDAQ Stock Market or New
York Stock Exchange or other similar laws of a governmental authority; (c) to
respond to an inquiry of a governmental authority or regulatory authority as
required by law; or (d) in a judicial, administrative or arbitration proceeding.
In any such event the party making such disclosure shall (i) provide the other
party with as much advance notice as reasonably practicable of the required
disclosure, (ii) cooperate with the other party in any attempt to prevent or
limit the disclosure, and (iii) limit any disclosure to the specific purpose at
issue. In connection with any filing of a copy of this Agreement with the
Securities and Exchange Commission, the filing party shall endeavor to obtain
confidential treatment of economic and trade secret information, and shall keep
the other party informed as the planned filing (including, but not limited to
providing the other party with the proposed filing reasonably in advance of
making the planned filing) and consider the requests of the other party
regarding such confidential treatment.

 

8



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES.

7.1 Representations. Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

7.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 7.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE HEREBY ARE DISCLAIMED BY
BOTH PARTIES.

7.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING FROM A
PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR ITS
OBLIGATIONS UNDER SECTION 8 (INDEMNIFICATION), OR A BREACH BY AUROBINDO OF
SECTIONS 2.1 OR 2.2, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR
LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
FOUNDED IN TORT OR CONTRACT.

7.4 Equitable Relief. Aurobindo acknowledges and agrees that the obligations and
undertakings of Aurobindo pursuant to Sections 2.1 and 2.2 of this Agreement are
reasonable and necessary to protect the legitimate interests of Medicis, that
Medicis would not have entered into this Agreement in the absence of such
provisions, and that Aurobindo’s breach or threatened breach or failure to
comply with Sections 2.1 and 2.2 shall cause Medicis significant and irreparable
harm, the amount of which shall be extremely difficult to estimate and
ascertain, and for which money damages shall not be adequate. Aurobindo further
acknowledges and agrees that Medicis shall have the right to apply to any court
of competent jurisdiction for an injunction order restraining any breach or
threatened breach of Sections 2.1 and 2.2 of this Agreement and specifically
enforcing the terms and provisions of such Sections of this Agreement, without
the necessity of posting any bond or security, in addition to seeking any other
remedy available to Medicis in law or equity. Aurobindo agrees that it shall not
challenge any of the foregoing acknowledgements and agreements concerning
injunctive relief in any proceeding brought by Medicis.

 

8. INDEMNIFICATION.

8.1 ***.

8.2 Obligations. Medicis shall promptly notify Aurobindo in writing of any
claim, demand, action, or other proceeding in respect of which Medicis intends
to claim such

 

9



--------------------------------------------------------------------------------

indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve Aurobindo of any of its obligations
hereunder except to the extent Aurobindo is prejudiced by such failure. Medicis
shall permit Aurobindo, at its discretion, to settle any such action, claim or
other matter. Notwithstanding the foregoing, Aurobindo shall not enter into any
settlement that would adversely affect Medicis’s rights hereunder, or impose any
obligations on Medicis in addition to those set forth herein, in order for it to
exercise such rights, without Medicis’s prior written consent, which shall not
be unreasonably withheld or delayed. No such action, claim or other matter shall
be settled without the prior written consent of Aurobindo, which shall not be
unreasonably withheld or delayed. Medicis shall reasonably cooperate with
Aurobindo and its legal representatives in the investigation and defense of any
claim, demand, action, or other proceeding covered by the indemnification
obligations of this Section 8. Medicis shall have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense.

 

9. GENERAL PROVISIONS.

9.1 Notices. All notices hereunder shall be delivered by facsimile (confirmed by
overnight delivery), or by overnight delivery with a reputable overnight
delivery service, to the following address of the respective parties:

 

If to Medicis:    Medicis Pharmaceutical Corporation    7720 North Dobson Road
   Scottsdale, Arizona 85256    Attn: Chief Executive Officer    Facsimile:
480-291-5175 with a copy to:    Medicis Pharmaceutical Corporation    7720 North
Dobson Road    Scottsdale, Arizona 85256    Attn: General Counsel    Facsimile:
480-291-8655 If to Aurobindo:    Aurobindo Pharma U.S.A., Inc.    102 Melrich
Road    Cranbury, New Jersey 08512    Attn: Chief Executive Officer   
Facsimile: (732) 355-0312 With a copy to:    Aurobindo Pharma Ltd.    Survey No.
313, Bachupally    R. R. District, Hyderabad-500072    Andhra Pradesh, India   
Attn: G. P. Prasad    Facsimile: : +91 40 2304 4058

Notices shall be effective on the day of receipt. A party may change its address
listed above by notice to the other party given in accordance with this
Section 9.1.

 

10



--------------------------------------------------------------------------------

9.2 Entire Agreement. The parties hereto acknowledge that this Agreement sets
forth the entire agreement and understanding of the parties and supersedes all
prior written or oral agreements or understandings with respect to the subject
matter hereof. No modification of any of the terms of this Agreement, or any
amendments thereto, shall be deemed to be valid unless in writing and signed by
an authorized agent or representative of both parties hereto. No course of
dealing or usage of trade shall be used to modify the terms and conditions
herein. This Agreement shall be binding on each of Aurobindo and Medicis and
their respective permitted successors and assigns.

9.3 Waiver. None of the provisions of this Agreement shall be considered waived
by any party hereto unless such waiver is agreed to, in writing, by authorized
agents of such party. The failure of a party to insist upon strict conformance
to any of the terms and conditions hereof, or failure or delay to exercise any
rights provided herein or by law shall not be deemed a waiver of any rights of
any party hereto.

9.4 Obligations to Third Parties. Each party warrants and represents that this
Agreement does not conflict with any contractual obligations, expressed or
implied, undertaken with any Third Party.

9.5 Assignment. Neither party shall assign this Agreement or any part hereof or
any interest herein (whether by operation of law or otherwise) to any Third
Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets related to this Agreement, provided further that with respect to
Aurobindo, any such Affiliate or Third Party agrees to be bound by the terms and
conditions of this Agreement including, without limitation, the provisions of
Section 2.2. No assignment shall be valid unless the permitted assignee(s)
assumes all obligations of its assignor under this Agreement. No assignment
shall relieve any party of responsibility for the performance of its obligations
hereunder. Any purported assignment in violation of this Section 9.5 shall be
void.

9.6 Governing Law. In any action brought regarding the validity, construction
and enforcement of this Agreement, it shall be governed in all respects by the
laws of the State of Delaware, without regard to the principles of conflicts of
laws. The federal and state courts in the State of Delaware shall have
jurisdiction over the parties hereto in all matters arising hereunder and the
parties hereto agree that the venue with respect to such matters will be a state
or federal court in the State of Delaware.

9.7 Severability. If any term or provision of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

9.8 Headings, Interpretation. The headings used in this Agreement are for
convenience only and are not part of this Agreement.

 

11



--------------------------------------------------------------------------------

9.9 Attorneys’ Fees. The prevailing party shall be entitled to attorneys’ fees
and its litigation or related expenses in any suit or proceeding with respect to
the interpretation or enforcement of this Agreement.

9.10 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of this page intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

 

AUROBINDO PHARMA U.S.A., INC.     MEDICIS PHARMACEUTICAL CORPORATION By:  

/s/ Scott J. White

    By:  

/s/ Jason D. Hanson

Name:  

Scott J. White

    Name:  

Jason D. Hanson

Title:  

Chief Executive Officer

    Title:  

Executive Vice President, Chief Operating Officer

AUROBINDO PHARMA LTD.       By:  

/s/ G P Prasad

      Name:  

G P Prasad

      Title:  

VP Global Finance Operations

     

 

13



--------------------------------------------------------------------------------

EXHIBIT A

CURRENT SOLODYN PRODUCTS

 

PRODUCT

  

NDC

Solodyn 45mg

   99207-0460-[All]

Solodyn 90mg

   99207-0461-[All]

  Solodyn 135mg

   99207-0462-[All]

 

14



--------------------------------------------------------------------------------

EXHIBIT B

PATENT RIGHTS

 

Issued Patents (all U.S.)

  Pending Applications (all U.S.)

***

  ***

 

15



--------------------------------------------------------------------------------

EXHIBIT C

Consent Judgment for Permanent Injunction in Delaware

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

MEDICIS PHARMACEUTICAL CORP,    )       )   

Plaintiff,

   )       )    v.    )       )    Civil Action No. 10-1050-LPS AUROBINDO PHARMA
LTD. and    )    AUROBINDO PHARMA USA, INC.,    )       )   

Defendants.

   )       )   

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT

AND PERMANENT INJUNCTION AS TO

AUROBINDO PHARMA LTD. AND AUROBINDO PHARMA USA, INC.

Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendants
Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc. (collectively “Defendants”)
having met, conferred, and agreed to resolve their dispute upon execution of a
separate License and Settlement Agreement (“Settlement Agreement”), Medicis
respectfully moves for entry of the executed Consent Judgment and Permanent
Injunction submitted herewith. Defendants do not oppose this motion.

 

16



--------------------------------------------------------------------------------

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Jack B. Blumenfeld (#1014) Karen Jacobs Louden (#2881) 1201 North Market Street
Wilmington, DE 19899-1347 (302) 658-9200

Jblumenfeld@mnat.com

klouden@mnat.com

Attorneys for Plaintiff Medicis Pharmaceutical Corporation

Dated: September 2, 2011

 

17



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

MEDICIS PHARMACEUTICAL CORP,    )       )   

Plaintiff,

   )       )    v.    )       )    Civil Action No. 10-1050-LPS AUROBINDO PHARMA
LTD. and    )    AUROBINDO PHARMA USA, INC.,    )       )   

Defendants.

   )       )   

CONSENT JUDGMENT AND PERMANENT INJUNCTION AS TO

AUROBINDO PHARMA LTD. AND AUROBINDO PHARMA USA, INC.

This matter is before the Court on the unopposed motion of Plaintiff Medicis
Pharmaceutical Corporation (“Medicis”) and Defendants Aurobindo Pharma Ltd. and
Aurobindo Pharma USA, Inc., collectively (“Defendants”).

WHEREAS, this Consent Judgment and Permanent Injunction as to Defendants
concerns only the claims between Medicis and Defendants in this Civil Action
No. 10-1050-LPS (referred to herein as the “Litigation”).

WHEREAS, Medicis requests that this Consent Judgment and Permanent Injunction as
to Defendants be entered in the above-captioned case, and Defendants do not
oppose Medicis’s request.

WHEREAS, Medicis owns United States Patent Nos. 5,908,838 (“the ‘838 patent”)
and 7,790,705 (“the ‘705 patent”).

WHEREAS, Defendants submitted Abbreviated New Drug Application No. 202-261
(“Aurobindo’s ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain
approval to commercially manufacture and sell generic minocycline HCl extended
release tablets for the treatment of acne.

 

1



--------------------------------------------------------------------------------

WHEREAS, in the Litigation, Medicis alleged that Defendants infringed one or
more of claims 3, 4, 12, 13, 19, 21, 23, 25, and 27-34 of the ‘838 patent and
one or more claims of the ‘705 patent under 35 U.S.C. § 271(e)(2) by virtue of
Defendants’ submission of Aurobindo’s ANDA to the FDA.

WHEREAS, in this Litigation, Medicis alleged that it would be irreparably harmed
if Defendants are not enjoined from infringing or actively inducing or
contributing to infringement of one or more of claims 3, 4, 12, 13, 19, 21, 23,
25, and 27-34 of the ‘838 patent and one or more claims of the ‘705 patent.

WHEREAS, in this Litigation, Medicis requested that this Court enter a permanent
injunction enjoining Defendants from infringing the ‘838 and ‘705 patents.

WHEREAS, Medicis and Defendants have reached an agreement to finally settle the
Litigation as set forth in this Consent Judgment and Permanent Injunction as to
Defendants and a separate License and Settlement Agreement (“Settlement
Agreement”) which is contemporaneously and separately being executed.

WHEREAS, final settlement of the Litigation will help Medicis and Defendants
avoid the substantial uncertainty and risks involved with prolonged litigation.

WHEREAS, final settlement of this Litigation will permit Medicis and Defendants
to save litigation costs, as well as adhere to the judicially recognized mandate
that encourages the settlement of litigation whenever possible.

 

2



--------------------------------------------------------------------------------

WHEREAS, final settlement of the Litigation serves the public interest by saving
judicial resources and avoiding the risks to each of Medicis and Defendants
associated with infringement.

WHEREAS, Medicis and Defendants each consent to personal jurisdiction in
Maryland for purposes of enforcing the Settlement Agreement.

IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:

1. The Court has jurisdiction over Medicis and Defendants and the subject matter
of this Litigation.

2. Defendants acknowledge Medicis’s ownership and standing to sue for
infringement of United States Patent Nos. 5,908,838 (“the ‘838 patent”) and
7,790,705 (“the ‘705 patent”).

3. Defendants acknowledge that the ‘838 and ‘705 patents are valid and
enforceable, as described more fully in the Settlement Agreement.

4. Defendants and its affiliates are permanently enjoined as of the date hereof
from infringing the ‘838 or ‘705 patents by the manufacture, use, offer to sell,
sale, importation, or distribution of any current products, or future products
having the same strength and dosage form of the current Solodyn® products, that
are the subject of Aurobindo’s ANDA that is not pursuant to a license granted by
Medicis, and from inducing others to infringe the ‘838 and ‘705 patents by
inducing others to manufacture, use, offer to sell, sale, import, or distribute
any current products, or future products having the same strength and dosage
form of the current Solodyn® products, that are the subject of Aurobindo’s ANDA
that is not pursuant to a license granted by Medicis.

 

3



--------------------------------------------------------------------------------

5. All claims and counterclaims in this Litigation are hereby dismissed without
prejudice.

6. The parties are hereby ordered to comply with the terms of the Settlement
Agreement.

7. Each party shall bear its own costs and attorneys’ fees.

8. This Court shall retain jurisdiction over Defendants and Medicis for the
purpose of enforcing the terms of this Consent Judgment and Permanent Injunction
and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.

IT IS SO ORDERED, DECREED AND ADJUDGED this      day of             , 2011 by:

 

 

The Honorable Leonard P. Stark United States District Judge

 

4



--------------------------------------------------------------------------------

Agreed to:

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Jack B. Blumenfeld (#1014)

Karen Jacobs Louden (#2881)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street

Wilmington, DE 19899-1347

(302) 658-9200

Jblumenfeld@mnat.com

klouden@mnat.com

 

Attorneys for Medicis Pharmaceutical Corporation

   

BAYARD, P.A.

 

Richard D. Kirk (#0922)

Stephen B. Brauerman (sb4952)

222 Delaware Avenue, Suite 900

P.O. Box 25130

Wilmington, DE 19899-5130

(302) 655-5000

rkirk@bayardlaw.com

sbrauerman@bayardlaw.com

 

Attorneys for Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc.

 

OF COUNSEL:

 

Steven H. Sklar

LEYDIG, VOIT & MAYER, LTD.

Two Prudential Plaza, Suite 4900

Chicago, IL 60601-6780

Telephone: (312) 616-5600

Facsimile: (312) 616-5700

 

5



--------------------------------------------------------------------------------

EXHIBIT D

Stipulation and Order of Dismissal in New Jersey

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

MEDICIS PHARMACEUTICAL CORP.,    )    Civil Action No.10-6318(MLC/LGH)    )   

Plaintiff,

   )       )    v.    )       )    AUROBINDO PHARMA LTD. and    )   
AUROBINDO PHARMA USA, INC.,    )       )   

Defendants.

   )       )   

STIPULATION AND ORDER OF DISMISSAL

Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendants
Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc., collectively
(“Defendants”), by and through their undersigned counsel, hereby stipulate as
follows pursuant to Rule 41(a) of the Federal Rules of Civil Procedure:

1. All claims and any counterclaims asserted in this suit by and between Medicis
and Defendants are dismissed without prejudice; and

2. Each party shall bear its own costs, expenses, and attorney fees.



--------------------------------------------------------------------------------

SO STIPULATED:

 

CONNELL FOLEY LLP

Attorneys for Medicis Pharmaceutical Corporation

 

LEYDIG, VOIT & MAYER, LTD.

Attorneys for Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc.

 

 

BY:

 

 

    BY:  

 

     

Liza M. Walsh

Rukhsanah L. Lighari

85 Livingston Avenue

Roseland, New Jersey 07068

(973) 535-0500

     

Steven H. Sklar

Two Prudential Plaza, Suite 4900

Chicago, IL 60601-6780

(312) 616-5600

   

Dated: August     , 2011

  Dated: August     , 2011  

SO ORDERED this     day of             , 2011.

 

  Honorable Mary L. Cooper, U.S.D.J.